Citation Nr: 0212182	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  95-14 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder, manifested in part by sleep disturbances and sleep 
walking.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran had active duty for training from July to October 
1983, and had active service from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 decision by the 
Philadelphia, Pennsylvania Regional Office (RO) which denied 
service connection for post traumatic stress disorder.  (The 
veteran subsequently relocated to South Carolina, and the 
claims was transferred to the Columbia Regional Office in 
October 1997.)  She responded with an October 1994 Notice of 
Disagreement, and was afforded a March 1995 Statement of the 
Case.  She then filed an April 1995 VA Form 9, perfecting her 
appeal of this issue.  In August 1998, a hearing was held at 
the Columbia, South Carolina RO before Iris S. Sherman, who 
is a member of the Board designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(a) (Supp. 2001).  

The veteran's appeal was initially presented to the Board in 
August 2000, at which time several issues were remanded for 
additional development, including service connection for 
asthma, for diabetes mellitus, and for a thyroid disorder.  
In a subsequent March 20002 rating action, the veteran was 
awarded service connection for diabetes mellitus, for asthma, 
and for hypothyroidism.  Therefore, these issues are 
considered resolved, and will not be addressed by the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran does not have a current diagnosis of post 
traumatic stress disorder.  


CONCLUSION OF LAW

The criteria for the award of service connection for post 
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991), Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001), 67 FR 
10330 (2002) (to be codified at 38 C.F.R. § 3.304 (f)), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  
Pertinent regulations that implement the Act were 
promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the RO has had an opportunity to consider the 
claim for entitlement to service connection for post 
traumatic stress disorder in light of the above-noted change 
in the law, and the requirements of the new law and 
regulations have been satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By virtue of the 
RO's September 2001 letter to the veteran notifying her of 
the VCAA, the March 1995 Statement of the Case, and the 
various Supplemental Statements of the Case, the veteran and 
her representative have been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that she must supply and the evidence that the VA would 
attempt to obtain.  The veteran has reported private 
psychiatric treatment from Catholic Charities; however, these 
records have not been obtained by the RO.  As was requested 
by the Board within its August 2000 remand order, the veteran 
was sent a September 2000 letter requesting she either submit 
any private medical evidence regarding her post traumatic 
stress disorder, or she sign forms authorizing the VA to 
obtain such evidence on her behalf.  To date, she has not 
responded to this request.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  She has also been 
afforded numerous comprehensive VA medical examinations in 
conjunction with her claim.  Hence, adjudication of the 
above-referenced issues is appropriate at this time, and the 
claims are ready to be considered on the merits.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The VA has satisfied its 
duties to notify and to assist the appellant, and, as such, 
further development requiring expenditure of VA resources is 
not warranted.  In view of the foregoing, no possibility of 
prejudice to the veteran is found were the Board to proceed 
to adjudicate the merits of the issue now on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 
(O.G.C. Prec. 16-92).  


II. Service connection - Post traumatic stress disorder

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection for post traumatic 
stress disorder requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2001).  The version of the regulation in 
effect at the time the veteran initially filed her claim for 
service connection for post traumatic stress disorder 
required a "clear" diagnosis of post traumatic stress 
disorder; however, that requirement has since been eliminated 
and, because the current version of the regulation is more 
favorable to the veteran, it will be considered in the 
adjudication of her claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Effective March 7, 2002, 38 C.F.R. § 3.304(f) was 
revised to read as follows:

Post-traumatic stress disorder.  Service 
connection for post-traumatic stress 
disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  Although service 
connection may be established based on 
other in-service stressors, the following 
provisions apply for specified in-service 
stressors as set forth below:
(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.
(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to 
that prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.
(3)  If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

67 FR 10330 (2002) (to be codified at 38 C.F.R. § 3.304 (f)).

The substantive changes in this regulation pertain to PTSD 
resulting from personal assault in service.  As the issue is 
being decided on whether the veteran has PTSD and not whether 
any PTSD is related to personal assault in military service, 
the veteran will not be prejudiced by the Board's 
consideration of the revised regulation without the RO having 
had the chance to consider it.

The veteran was twice examined by VA personnel in June 1994, 
and on neither occasion was post traumatic stress disorder 
diagnosed.  She was diagnosed with adjustment disorder in 
June 1994.  While her examiner noted that the veteran related 
a prior diagnosis of post traumatic stress disorder rendered 
during private treatment, the examiner did not diagnosis 
PTSD.  During her August 1998 hearing before a member of the 
Board, the veteran testified that she was diagnosed with post 
traumatic stress disorder by a private psychiatrist working 
for Catholic Charities.  In its subsequent August 2000 remand 
order, the Board advised the veteran of the need to submit 
those records in order to complete her claim, but she has not 
yet submitted them, or authorized the VA to do so.  The VA's 
duty to assist is not a one-way street; the veteran must 
cooperate with VA's efforts to obtain relevant evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the 
present case, the VA has neither sufficient information nor 
legal authorization to obtain the aforementioned private 
psychiatric treatment records.  

The veteran herself has stated that she has post traumatic 
stress disorder.  Because she is a nurse, and has medical 
training, her self-diagnosis must be considered by the Board.  
Nevertheless, the Board finds that the veteran's own 
assessment is insufficient to demonstrate a current diagnosis 
of post traumatic stress disorder.  As was noted above, the 
veteran has twice been independently examined by VA 
personnel, once by a medical doctor, and once by a doctor of 
psychology, and each doctor concluded that the veteran did 
not have post traumatic stress disorder.  In contrast to the 
VA doctors, the veteran has not shown that she has any 
special expertise or training in diagnosing psychiatric 
disabilities in accordance with DSM-IV.  Thus, the Board 
accepts the opinion of the VA doctors.  

Because the preponderance of the evidence indicates the 
veteran does not have post traumatic stress disorder, the 
veteran's claim for service connection for post traumatic 
stress disorder must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
does not apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002).  


ORDER

Entitlement service connection for post traumatic stress 
disorder is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

